Citation Nr: 1426030	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  14-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety and depression.

3.  Entitlement to service connection for headaches, including as secondary to a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jamie Alvarado, representative on a one time basis only under 38 C.F.R. § 14.630.


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to December 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Board notes that the Veteran's initial claim was for service connection for PTSD.  The evidence of record indicates that the Veteran has current diagnoses of PTSD, anxiety and depression.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In compliance with the Court's holding in Clemons, the Board has recharacterized the claim as entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety and depression, as styled on the title page. 

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for alcohol abuse secondary to a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety and depression and entitlement to service connection for headaches, including as secondary to a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have a right ear hearing loss disability.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in a March 2010 letter.

As for the duty to assist, the Veteran's pertinent VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO has attempted to obtain copies of the Veteran's service treatment records (STRs).  While all available STRs were obtained, some STRs appear to be unavailable.  In a March 2010 correspondence, the RO noted that a special search for the Veteran's STRs had been conducted and no records were found.  As such, the Board finds that any further search for these records would be futile.  The Board notes that in a case where STRs are unavailable, VA has a heightened obligation to explain its findings and conclusions, and to consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not claimed to be in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The record does not indicate any additional relevant medical records that have not been obtained and associated with the Veteran's file.  
	
One VA examination has been provided in connection with the current claim for service connection for right ear hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Veteran's July 2010 VA examination is adequate as the VA examiner considered the record, noted the Veteran's medical history, addressed relevant evidence and provided explanations for the opinions stated as well as the medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.   Service Connection

The Veteran contends that he has a right ear hearing loss disability due to acoustic trauma he was exposed to during his combat service in Iraq.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam.  Service connection may also be granted for chronic disorders, such as hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  After review of the complete record, the Board finds the evidence is against a finding that there is a current right ear hearing loss disability. 

STRs are negative for complaints or treatment pertaining to hearing loss.  The Veteran's ears and hearing were found to be normal upon examination for separation from active duty service in August 2004.  

The Veteran was provided a VA audiological examination in July 2010.  Testing showed hearing was within normal limits in his right ear, specifically, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  The Veteran was not diagnosed with hearing loss in the right ear.  

The Veteran's right ear hearing cannot be service connected as none of his auditory thresholds from 500 to 4000 are 40 decibels or greater, none of the frequencies from 500 to 4000 are 26 decibels or greater, and the speech recognition score on the Maryland CNC Test was not less than 94 percent.  See 38 C.F.R. § 3.385.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau, 492 F.3d at 1377.  The Board finds the Veteran is not competent to diagnose the presence of right ear hearing loss for VA purposes.  He is competent to identify and explain the symptoms that he observes and experiences, but hearing loss for VA compensation purposes requires more than simple observation of symptoms.  See Clemons, 23 Vet. App. at 4-5.  VA requires that hearing loss be of a certain severity that is verified by specific testing with specialist equipment before it is considered a disability.  See 38 C.F.R. § 3.385.  The Board therefore finds that the Veteran is not competent to diagnose a hearing loss disability for VA purposes. 

In sum, the evidence is against a finding of a right ear hearing loss disability for VA purposes.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss, right ear, is denied.


REMAND

A remand is necessary for additional evidentiary development.

Initially, the RO has not associated the Veteran's post-service treatment records from the Dallas VA Medical Center (VAMC) with his claims file.  The Dallas VAMC is where the Veteran was treated for PTSD.  See Houston VAMC, Psychology Evaluation Note, February 2010 (Veteran began outpatient treatment in October 2009 at the Dallas VAMC); see also Letter from Dr. J. S., January 2011 (Veteran received treatment at the Dallas VAMC and was diagnosed with PTSD).  The duty to assist requires the RO to make reasonable efforts to obtain relevant medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Therefore, upon remand, the RO should obtain and associate the Veteran's Dallas VAMC mental health treatment records with the claims file.

The most recent treatment records from the Houston VAMC are dated from February 2010.  Accordingly, on remand, records of any ongoing VA treatment for the Veteran's psychiatric disorders, to include PTSD, anxiety and depression, should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran was afforded a VA mental health examination in July 2010.  See 38 C.F.R. § 3.159(c)(4).  The examiner diagnosed the Veteran with anxiety disorder not otherwise specified (NOS) and alcohol abuse.  The examiner opined that the Veteran did not meet the DSM IV criteria for PTSD as he did not meet the criterion C requirements of persistent avoidance of stimuli.  However, during the VA examination, the Veteran stated that he drinks alcohol to avoid thinking about his combat experiences.  The VA examiner's internally inconsistent opinion is not adequate.  Further, the VA examiner did not reconcile the Veteran's prior diagnosis of PTSD with her finding that the Veteran does not have PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the probative value of a medical opinion is determined by whether it is supported by a fully articulated rationale).  Finally, the VA examiner did not opine as to whether it was at least as likely as not that the Veteran's diagnosed anxiety disorder NOS had its onset in service or was otherwise related to service.  Therefore, a new VA mental health examination should be obtained upon remand to address whether the Veteran has a current diagnosis of PTSD and whether any diagnosed psychological disabilities were caused by in-service events.  38 C.F.R. § 3.159(c)(4).  

The Board notes that in January 2014, after the issuance of the January 2014 statement of the case (SOC), the Veteran submitted additional evidence in support of his claim for service connection for a psychiatric disorder.  The evidence, consisting of statements from the Veteran and references to VA medical records, was not accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).
The issue of entitlement to service connection for headaches, to include as secondary to a psychiatric disorder, is inextricably intertwined with the issue of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Board will thus defer any further action as to that matter until a final decision is reached as to the claim for service connection for a psychiatric disorder, to include PTSD, anxiety and depression.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care
providers, not previously identified, who have treated the Veteran for psychiatric disorders, to include PTSD, anxiety and depression since his separation from active duty.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the Dallas VAMC from October 2009 to present and the Houston VAMC from February 2010 to present.

2.  After completing the above, schedule the Veteran for a 
VA psychiatric examination.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.

Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has any psychiatric disorder(s) (i.e. anxiety, depression) that had its onset during, or is otherwise related to, his active military service. 

A full rationale must be provided for all stated medical opinions.  In providing the opinion, the examiner should address the significance of the Veteran's conceded in-service stressors involving combat; his 2009 PTSD diagnosis by Dallas VAMC doctors; his February 2010 Houston VAMC diagnoses of anxiety disorder NOS, depressive disorder NOS and alcohol abuse; his July 2010 VA examination diagnoses of anxiety disorder NOS and alcohol abuse; and his statements regarding mental health issues since separation from service, including an inability to interact with others, uncontrolled temper and excessive drinking.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


